Case 3:19-cv-02223-RDM Document 13 Filed 06/25/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

PRINCESA CANDELITA EL : CASE NO. 3:19-CV-02223
MITCHKEBE KEBECHET EL, ;
: (JUDGE MARIANI)
Plaintiff, : (Chief Magistrate Judge Schwab)
: FILED
v. SCRANTON
JAMES DIMON, et al, . JUN 2 3 2020
PER 7
Defendants. : a CLEA

 

  

 

AND NOW, THIS aS! HAY OF JUNE 2020, upon review of Chief Magistrate
Judge Schwab's Report and Recommendation (“R&R”) (Doc. 11) for clear error or manifest
injustice, IT S HEREBY ORDERED THAT:

1. The R&R (Doc. 11) is ADOPTED for the reasons set forth therein;

2. The above-captioned matter is DISMISSED WITHOUT PREJUDICE.

  
    

  
 

— | Zz \

Robert D. Mariani
United States District Judge

 
